Citation Nr: 0104430	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  00-11 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a prostate disability 
to include as a result of radiation exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1945 to October 
1948.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board notes that it appears that 
the RO considered the veteran's claim of service connection 
for a prostate disability to include as a result of radiation 
exposure on the merits.  This action was proper in that the 
RO adjudicated the veteran's claim under the provisions of a 
newly promulgated liberalizing regulation.  Prostate cancer 
was recently recognized as a radiogenic disease under the 
provisions of 38 C.F.R. § 3.311(b)(2).  According to the 
Federal Register dated on September 24, 1998, VA amended by 
final rule that prostate cancer and any other cancer shall be 
included in the list of radiogenic diseases in 38 C.F.R. § 
3.311(b)(2).  See 63 Fed. Reg. 50993- 50995 (1998).  
Thereafter, this amended final rule was codified at 38 C.F.R. 
§ 3.311.  Based on such liberalizing regulation, the Board 
will also consider the veteran's claim on a de novo basis.  
See Spencer v. Brown, 4 Vet. App. 283, 288-9 (1993).


REMAND

During his period of active duty, the veteran participated in 
Operations Crossroads and Sandstone.  Following his discharge 
from service, the veteran filed a claim for service 
connection for residuals of radiation exposure.  His claim 
was denied in a July 1979 rating decision.  Thereafter, his 
claim was again denied by the RO in May 1987, April 1988 
(when a prostate disability was specifically denied), 
September 1989, and in October 1993.  The Board notes that 
although the October 1993 rating decision listed colon 
cancer, urinary tract cancer, and cancer of the gallbladder, 
the disability of cancer of the prostate was specifically 
addressed in the body of the rating decision and the prior 
denial of that issue was confirmed and continued.  Recently, 
as noted in the introductory portion of this decision, the 
veteran's claim was properly considered on a de novo basis as 
prostate cancer was added to the list of radiogenic diseases 
under the provisions of 38 C.F.R. § 3.311(b)(2).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Diseases 
specific to radiation-exposed veterans, such as various forms 
of cancers, listed under 38 C.F.R. § 3.309(d), will be 
presumed to have been incurred in active service if the 
veteran participated in a "radiation risk activity" such as 
onsite participation in an atmospheric nuclear test.  38 
C.F.R. § 3.309(d)(3)(ii) (2000).  Other "radiogenic" 
diseases, such as any form of cancer, listed under 38 C.F.R. 
§ 3.311(b)(2), found 5 years or more after service in an 
ionizing radiation exposed veteran may be service-connected 
if the VA Under Secretary for Benefits determines that they 
are related to ionizing radiation exposure while in service 
or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  Service connection may 
also be granted for disability based on exposure to ionizing 
radiation, like all disabilities, when there is specific 
medical evidence linking it to such incident.  Combee v. 
Brown, 34 F.3d 1039, 1043- 45 (Fed. Cir. 1994).  As noted, 
prostate cancer is listed among the diseases under 38 C.F.R. 
§ 3.311(b)(2).  The veteran was diagnosed as having prostate 
cancer more than 5 years after his discharge from service.  

There are two opinions of record pertaining to the etiology 
of the veteran's diagnosed prostate cancer.  The first is 
from the Chief Public Health and Environmental Hazards 
Officer.  The second is from the Director of Compensation and 
Pension Service for VA.  These opinions are not favorable to 
the veteran.  

However, during his personal hearing, the veteran related 
that he has been told by medical personnel that his prostate 
cancer is related to service.  He indicated that he had 
submitted to VA a copy of a letter from the attending surgeon 
who assisted with the veteran's bilateral orchiectomy surgery 
in which this physician indicated that there was an 
etiological relationship between his radiation exposure 
during service and his development of prostate cancer.  This 
letter is not of record.  The veteran indicated that he did 
not retain a copy of this letter.  In addition, the veteran 
indicated that another physician from Gainesville, Florida 
had also told him verbally the same thing; however, he did 
not submit a written letter because the veteran believed that 
such a submission would be duplicative as he had already sent 
the same type of letter to VA.  Finally, the veteran 
testified that it was his belief that his radiation dose 
reading was inaccurate and that he was exposed to more 
radiation then that calculated by the Defense Threat 
Reduction Agency.

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000). Among other 
things, this law defines VA's duty to assist a claimant in 
obtaining evidence to necessary to substantiate the claim, 
and eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superceding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded).  These changes are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

The Board is not reasonably certain that the letter from the 
VA physician which the veteran mentioned during his recent 
hearing does not exist or that efforts to obtain this letter 
or similar correspondence from the VA physician would be 
futile.  Furthermore, the Board notes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466- 67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Under these circumstances, the Board finds that, since the 
veteran no longer has a copy of this letter, the RO should 
contact the attending surgeon who assisted with the veteran's 
bilateral orchiectomy surgery in November 1998 and request 
that this physician provide a copy of this letter or, if that 
is not possible, an opinion regarding the etiology of the 
veteran's prostate cancer, indicating whether it is as likely 
as not the veteran's prostate cancer is the result of his 
exposure to radiation during service.  In addition, the 
veteran should be provided the opportunity to provide a 
letter from the other physician from Gainesville, Florida who 
allegedly told him that his prostate cancer is related to his 
radiation exposure during service.  In addition, all 
outstanding medical treatment records should be obtained and 
associated with the record.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran.  This should specifically 
include any outstanding records from 
Gainesville Hospital and any other source 
or facility identified by the veteran.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified. The veteran should be 
informed that he may submit additional 
medical records, also.  

2.  The veteran should be provided the 
opportunity to submit additional evidence 
supporting his contention that his 
radiation does readings are inaccurate.  
Upon receipt of the requested 
information, the RO should undertake 
efforts to verify the veteran's correct 
radiation dose reading from the 
appropriate sources including the Defense 
Threat Reduction Agency.

3.  The veteran should be provided the 
opportunity to provide a letter from the 
physician from Gainesville, Florida who 
allegedly told him that his prostate 
cancer is related to his radiation 
exposure during service.  

4.  The RO should contact the attending 
surgeon who assisted with the veteran's 
bilateral orchiectomy surgery in November 
1998 and request that this physician 
provide a copy of this letter or, if that 
is not possible, provide an opinion 
regarding the etiology of the veteran's 
prostate cancer, indicating whether it is 
as likely as not the veteran's prostate 
cancer is the result of his exposure to 
radiation during service.  The entire 
claims file, to include all evidence 
added to the record pursuant to this 
REMAND, as well as a complete copy of 
this REMAND, must be made available to 
and be reviewed by the physician prior to 
his submission of his opinion if he does 
not have a copy of his original letter.  

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

7.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the appellant's claims 
for service connection for prostate 
disability in light of all pertinent 
evidence of record and legal authority, 
to specifically include that cited to 
herein.  The RO must provide adequate 
reasons and bases for its determinations, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in the 
REMAND.

8.  If any benefit requested by the 
veteran continues to be denied, he and 
his representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
her claims file is returned to the 
Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


